      Case 1-13-45519-nhl            Doc 460       Filed 03/29/19       Entered 03/29/19 16:03:04




 KLESTADT WINTERS JURELLER                                           New Hearing Date: May 29, 2019
   SOUTHARD & STEVENS, LLP                                           New Hearing Time: 2:30 PM
 200 West 41st Street, 17th Floor
 New York, NY 10036
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245
 Fred Stevens
 Christopher Reilly

 General Counsel to David J. Doyaga,
    Chapter 7 Trustee

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :      Chapter 7
 HERMAN SEGAL,                                                   :
                                                                 :      Case No. 13-45519 (NHL)
                                    Debtor.                      :
 ----------------------------------------------------------------x

              NOTICE OF ADJOURNMENT OF HEARINGS TO MAY 29, 2019

TO ALL PARTIES:

        PLEASE TAKE NOTICE, that all hearings (the “Hearings”) in the above-captioned case

and its related adversary proceedings scheduled for April 17, 2019, at 2:30 p.m., have been

adjourned to the 29th day of May, 2019 at 2:30 p.m. (EST), or as soon thereafter as counsel can

be heard, and will take place before the Honorable Nancy Hershey Lord, United States Bankruptcy

Judge at the United States Bankruptcy Court for the Eastern District of New York, Conrad B

Duberstein U.S. Courthouse, 271-C Cadman Plaza East, Brooklyn, New York 11201-1800.
     Case 1-13-45519-nhl       Doc 460     Filed 03/29/19      Entered 03/29/19 16:03:04




         PLEASE TAKE FURTHER NOTICE, that the Hearings may be adjourned from time to

time without notice to any defendant or other party in interest other than by announcement of the

adjourned date in open court on the date of the Hearings.

Dated:     New York, New York
           March 29, 2019
                                                    KLESTADT WINTERS JURELLER
                                                    SOUTHARD & STEVENS, LLP


                                           By: /s/Fred Stevens
                                               Fred Stevens
                                               Christopher Reilly
                                               200 West 41st Street, 17th Floor
                                               New York, New York 10036-7203
                                               Tel: (212) 972-3000
                                               Fax: (212) 972-2245
                                               Email: fstevens@klestadt.com
                                                       creilly@klestadt.com

                                                    General Counsel to David J. Doyaga,
                                                       Chapter 7 Trustee




                                                2
